[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his petition filed August 11, 2000, petitioner seeks a writ of habeas corpus. For reasons hereinafter stated, the petition is dismissed.
The evidence indicates that petitioner is a sentenced prisoner in the custody of respondent. While confined at Walker Reception and special management unit, he was placed in general population and assigned at level 3. Upon being transferred back to Corrigan CI, petitioner was placed in a restrictive gang block and classified as a safety threat. Petitioner claims that this classification places certain restrictions on him and will affect his parole eligibility.
Petitioner has no constitutionally protected right to any particular classification rating. Such a claim cannot form the basis for habeas corpus relief. Moody v. Daggett, 429 U.S. 78, 89, 97 S.Ct. 274, 279,50 L.Ed.2d 236 (1976). Also, petitioner has no constitutionally protected right to a probation hearing. Vincenzo v. Warden, 26 Conn. App. 132, 137
CT Page 1640 (1991).
Accordingly, the petition for writ of habeas corpus is dismissed.
Joseph J. Purtill Judge Trial Referee